DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the RCE filed 07/19/2022. 

Claims 1-20 are currently pending.  Claims 1, 8, and 15 have been amended. Claims 1, 8 and 15 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.



Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chellapilla et al. (US 20040181749) in view of Volino (US 6400845). 

As to Claim 1:
Chellapilla teaches a method (Abstract: method and apparatus are provided for populating an electronic form from an electronic image; paragraph 0029: a method and apparatus for assisting a user in populating electronic forms with data obtained from electronic images of objects, such as business cards, bills, and purchase receipts. The electronic images can be obtained from any source, such as from electronic files or digital imaging equipment) comprising: 

receiving a description of a physical document from a user of a computing device (paragraph 0049: provides a simple and robust system and method for detecting and extracting multiple objects from a scanned image. This system and method allows a user to place multiple objects on a scanner, recognizes the number of objects on the scanner, and queries the user about whether he would like to store each object as a separate file or be used to populate separate electronic forms; paragraphs 0058-0059: A user places multiple objects (such as business cards or receipts), O(1), O(2) and O(3), on a platen 204 of a scanning device 206 (such as a flatbed scanner or other digital imaging device 164 in FIG. 1). The dashed lines shown in FIG. 2 are to represent that the platen 204 is contained on the scanning device 206. The user then scans the objects positioned on the platen 204 and digital image data 210 is obtained. The digital image data 210 is a single digital image containing each of the objects (O(1), O(2) and O(3)) as well as background data 212… The object detection and extraction system 202 is located on a computing device 214, such as within computing environment 100 shown in FIG. 1. As explained in detail below, the digital image data 210 is sent to the object detection and extraction system 202 and processed. The object detection and extraction system 202 finds each of the objects (O(1), O(2) and O(3)) within the digital image data 210 and extracts each object from the data 210. Once extracted, the objects can be processed as separate image objects apart from the other objects and the background data 212);

receiving, based on the prompt, the image from the computing device of the physical document that includes the data (paragraph 0171: the system can display the object's image in object data GUI 1106 and prompt  the user to identify the type of object before displaying the fields of the appropriate electronic forms for completion); 

extracting the data from the image (paragraph 0008: The system includes an object detection and extraction module, which processes pixels in the electronic image to identifying a size, orientation and position of an object having any arbitrary orientation within the electronic image. An optical character recognition module identifies information elements from pixels within the electronic image that correspond to the first objec; paragraph 0030: if the target application is contacts in an address book, the user can scan one or more business cards at a time and the system will extract names, phone numbers, email addresses and other information from the individual segmented business cards…The information elements from each business card are used to populate the user's contacts list automatically. An image can be retained for reference; see also, paragraphs 0051-0052); and 

populating the extracted data into the corresponding field in the form (paragraph 0006: (a) identifying a size, orientation and position of a first object having any arbitrary orientation within the electronic image; (b) identifying information elements from pixels within the electronic image that correspond to the first object; (c) displaying fields of the electronic form and the identified information elements to a user through a graphical user interface; and (d) parsing the information elements into tagged groups of different information types; (e) populating the fields of the electronic form with the tagged groups to produce a populated form and allowing the user to edit the populated fields through the graphical user interface; paragraph 0008: A parsing module parses the information elements into tagged groups of different information types and at least partially populates the fields with the tagged groups to produce a populated electronic form; paragraph 0030: For each object in the image the system recognizes the textual data within the object, parses the textual data based on the specific information type and automatically populates fields in a target application or electronic form). 

Chellapilla, however, does not specifically teach the following: 

Volino teaches prior to receiving any image data from the computing device that includes the physical document, providing a prompt to the computing device, wherein the prompt requests capturing an image by displaying in the prompt a template of the physical document that includes data corresponding to a field in a form, wherein the template is selected for display based on the description of the physical document (Abstract: the extraction of textual data from a digital image using a data pattern comprised of visible and invisible characters to locate the data to be extracted and upon find such data populating the fields of an associated data base with the extracted visible data. The digital image to be processed is first compared against master document images contained in a database. Upon determining the proper master document image, a template having predefined data zone is applied to the image to create zone images. The zone images are optically read and converted into a character file which is then parsed with the pattern to locate the text to be extracted. Upon finding data matching the pattern, that data is extracted and the visible portions used to populate data fields in a database record associated with the digital image; Col.14, lines 1-33: In order to capture this information from a scanned image, the user creates a new data template or selects and open an existing data template. Selecting either NEW button 1031 or LIST 1033 button shown in window 1005 accomplishes this. Pressing NEW button 1031 displays a screen prompting the user to enter a name for the new data template which then appears in box 1035. Pressing LIST button 1033 displays a list of existing data templates for selection by the user. A database is selected by entering its name in box 1037 or a new database is created by selecting button 1039. After the template and database have been named and selected, window 1005 will display the selected data template or, in the case of a new template, will display a default data template for the selected database).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chellapilla with Volino because it would have provided the enhanced capability for extracting textual data from a digital image and populating the fields of an associated data base with the extracted data.
As to Claim 2:
Chellapilla teaches providing a list of physical documents, wherein each physical document in the list physical document includes a predefined format (paragraphs 0009 and 0030). 
As to Claim 3:
Chellapilla teaches receiving the description of the physical document includes receiving a selection from the list of physical documents with the predefined format (paragraphs 0049 and 0058-0059). 


As to Claim 4:
Chellapilla, however, does not specifically teach, Volino teaches retrieving a set of templates that correspond to the predefined format of the physical document (Col.2, lines 30-66 and Col.14, lines 1-33).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chellapilla with Volino because it would have provided the enhanced capability for extracting textual data from a digital image and populating the fields of an associated data base with the extracted data.

As to Claim 5:
Chellapilla, however, does not specifically teach, Volino teaches the prompt includes at least one template of the set of templates (Col.2, lines 30-66 and Col.14, lines 1-33).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chellapilla with Volino because it would have provided the enhanced capability for extracting textual data from a digital image and populating the fields of an associated data base with the extracted data.

As to Claim 6:
Chellapilla teaches the image includes a real-time video stream (paragraph 0044).


As to Claim 7:
Chellapilla teaches the extracting the data includes a radial image analysis technique (paragraphs 0032, 0105, and 0132).

As to Claims 8-14:
Note the discussion of Claims 1-7 above, respectively, for rejections. Claims 8-14 are the same as Claims 1-7, except Claims 8-14 are system Claims and Claims 1- are method Claims. 

As to Claims 15-20:
Note the discussion of Claims 1-6 above, respectively, for rejections. Claims 15-20 are the same as Claims  1-6, except claims 15-20 are computer-readable medium Claims and claims 1-6 are method Claims. 

Response to Arguments


4.	Applicants’ arguments filed 07/19/2022 have been fully considered but are moot in view of the new ground(s) rejection.
Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176